Citation Nr: 1118629	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for renal cell carcinoma, status post radical left nephrectomy, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that this matter must be remanded for further development.  

In particular, the Veteran contends that he developed renal cancer due to asbestos exposure during service.  

In developing such claims, VA must determine whether (1) military records demonstrate asbestos exposure during service, and, if so, (2) determine whether there is a relationship between that exposure and the claimed disease.  VA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9  (December 13, 2005) (M-21).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, demolition of old buildings, carpentry and construction, manufacturing and servicing of friction products such as clutch facings and brake linings, manufacture and installations of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  Id.  The primary disabilities resulting from asbestos exposure are respiratory in nature, but cancer is also a known residual disability.  Urogenital cancer develops in 10 percent of persons with asbestosis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (9).

Here, the Veteran's service records show that his military occupational specialty (MOS) was refrigeration and air conditioning specialist.  He credibly explained in his May 2006 claim that he was exposed to asbestos while performing maintenance on missiles as a technician in minute man missile silos.  Dalton, 21 Vet. App. at 36.  His service records do not make clear the specific duties he performed as a refrigeration specialist.  Nonetheless, according to the M21-1, Part IV, common materials that may contain asbestos include steam pipes for heating units and boilers, fire-proofing materials, and thermal insulation.  Also, some of the major occupations involving exposure to asbestos include insulation work, and installation of products, such as pipe products.  The Board finds it is at least as likely as not that the circumstances of the Veteran's service duty assignment involved pipe covering and insulation, which is consistent with asbestos exposure.

The post-service evidence shows that the Veteran was clinically diagnosed with renal cancer in October 2000.  He subsequently underwent extensive treatment, including nephrectomy.  

In light of his in-service occupation, and as urogenital cancer is associated with asbestos exposure, the Board finds that a VA examination is necessary to determine whether the etiology of the Veteran's renal cancer in this case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination.

The entire claims file, including a copy of this remand, must be made available to the examiner for review.  Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's renal cancer was caused by his asbestos exposure during service.  In making this determination, the examiner is asked to assume that the Veteran was exposed to asbestos during service.  

The examiner is also requested to discuss the indication, as defined in the VA M-21 manual, that urogenital cancer develops in 10 percent of persons with asbestosis.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


